W. SHARP, Judge.
We affirm the judgment in this case, but remand for correction of the written sentence. The trial court orally imposed sentences of 364 days for count I and time served on count II. However, the written sentence imposes 364 days for both counts I and II together. This appears to violate Florida Rule of Criminal Procedure 3.702(d)(19), which requires a sentence “for each separate count.” See also Dorfman v. State, 351 So.2d 954 (Fla.1977).
Judgment AFFIRMED; Sentence REVERSED and REMANDED.
THOMPSON and ANTOON, JJ., concur.